Citation Nr: 1110146	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board recognizes that the April 2008 rating decision did not discuss the Veteran's claim of entitlement to a TDIU.  However, as noted in the Board's prior January 2010 decision, wherein the Veteran's claim of entitlement to an increased initial disability rating for bilateral hearing loss was denied, the issue of entitlement to a TDIU was reasonably raised by the record as it was considered part and parcel to the Veteran's claim for an initial increased rating for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447.  Thus, the Board has listed the April 2008 rating decision, wherein the Veteran was granted an initial disability rating for bilateral hearing loss, as the rating decision on appeal.   

The Veteran's claim of entitlement to a TDIU was remanded by the Board in January 2010 for adjudication and development.  The Board finds that the RO substantially completed the January 2010 remand directives by adjudicating the claim of entitlement to a TDIU in the January 2011 supplemental statement of the case and affording the Veteran a VA examination in January 2011.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 30 percent disability rating for his bilateral hearing loss and a 10 percent disability rating for his tinnitus; the Veteran's combined disability rating is 40 percent.  

3.  The Veteran's service-connected disabilities have not been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, as noted above, the claim of entitlement to a TDIU was part and parcel to the Veteran's claim for an initial increased rating for bilateral hearing loss.  Prior to the grant of service connection for bilateral hearing loss wherein the initial disability rating was assigned, the Veteran was provided a notification letter in February 2008.  The letter notified the Veteran of the information and evidence necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence that the Veteran was expected to provide.  The letter also included notification of the type of evidence necessary to establish disability ratings and effective dates.  

The Veteran was sent a letter regarding his claim for entitlement to a TDIU in March 2010.  The Veteran was requested to send any additional information or evidence and the AMC enclosed a 21-4142 release form and 21-4138 (Statement in Support of Claim) to allow for VA to request any additional evidence on the Veteran's behalf.  The Board recognizes that the letter does not include the evidence needed to substantiate a claim of TDIU on a schedular or extraschedular basis.  However, the Board finds that the Veteran has actual knowledge of the evidence to substantiate such a claim and there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  First, the January 2011 supplemental statement of the case (SSOC) includes the pertinent laws and regulations with respect to the claim of entitlement to TDIU and included information regarding the assignment of disability ratings and effective dates.  In addition, the decision included in the SSOC discussed why the Veteran was not entitled to a TDIU on a schedular or extraschedular basis.  Specifically, the AMC noted that there was no evidence that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In addition, it was noted that the Veteran's disability picture was not so unusual as to render the Veteran unable to secure or follow substantially gainful employment requiring referral to the Director, Compensation and Pension service for consideration of an extraschedular grant of a total disability rating.  See 38 C.F.R. § 4.16(b).  Following the January 2011 SSOC, the Veteran submitted a response form and noted that he had no other information or evidence to submit.  In a February 2011 post-remand brief, the Veteran's representative specifically noted the requirements to establish entitlement to a TDIU.  The representative stated that the Veteran was unable to obtain or maintain substantially gainful employment and that the Veteran argued that the objective evidence supported assigning a total rating based on unemployability due to the evidence that listening and communicating were important aspects of the Veteran's job.  Furthermore, the representative argued that the Veteran submitted sufficient evidence to consider the case for an extraschedular rating.  The representative stated that an extraschedular rating may be assigned if there is such an unusual disability picture as to render impractical the application of the regular schedular criteria.  Finally, the Board notes that the Veteran and his representative have expressed an understanding of the principles involved, inasmuch as they have gathered evidence to support the claim and have advanced supportive argument as well as presenting lay statements regarding his unemployability.  In light of the above, the Board finds that the Veteran has actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate her claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The identified medical evidence is associated with the claims file and has been reviewed in connection with the Veteran's claim.  The Veteran was also afforded a VA examination in January 2011 in connection with his claim for a TDIU.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board recognizes that the examiner did not note any review of the claims file and did not perform a current audiological examination.  However, the examiner reviewed the Veteran's most recent VA examination conducted in September 2009 and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  The Veteran and his representative have not contended otherwise.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

I.	TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The Veteran is service-connected and currently assigned a 30 percent disability rating for bilateral hearing loss and assigned a 10 percent disability rating for tinnitus.  Thus, the Veteran's combined rating is 40 percent.  See 38 C.F.R. § 4.25, Table I.  As such, the Veteran does not meet the minimum schedular criteria listed in 4.16(a).  

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the percentage requirements enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Upon review of the claims file, the Board finds that the evidentiary record does not support a conclusion that the Veteran is unable to secure and follow a substantially gainful employment due to his service-connected disabilities.  

The medical evidence of record clearly shows that the Veteran experiences difficulty due to his service-connected bilateral hearing loss and tinnitus.  The May 2008 VA examination report shows that the Veteran reported that he had the greatest amount of difficulty with his hearing when in a noisy environment.  The September 2009 VA examination report shows that the Veteran stated that he has been fully retired since 1999.  He stated that he worked as an insurance claims adjuster for the majority of his life.  He reported the presence of tinnitus for the past several years, but explained that he was "used to it" and it did not bother him.  The examiner noted the diagnosis of sensorineural type hearing loss beginning at 1500 Hertz in both ears with constant, bilateral tinnitus.  The Veteran stated that he had a significant difficulty understanding speech in the presence of background noise or when there is more than one speaker.  He stated that his hearing loss created significant difficulty while talking on the phone and that he could not understand the sermons in church.  He stated that his hearing loss created anxiety while driving because he could not hear his turn signals, approaching sirens, or even if his car was running.  He explained that even trying to order fast food through a drive through was an ordeal because he could not understand the restaurant employee through the speaker.  

In a January 2008 statement, the Veteran explained that he was recently waived from jury duty because he could not pass a hearing test for the Fayette County Circuit Court.  In a June 2005 letter from the Audibel Hearing Aid Center, the audioprosthologist, L.S. stated that the Veteran had a hearing loss that made it difficult to understand voices in a large or noisy environment.  His understanding was best when he can closely watch a person when they speak.  

In a July 2008 statement, the Veteran explained that he cannot hear the sounds of nature, mechanical noises, conversation, the minister at church, conversation over a speaker phone, the ringing of his cell phone, and that he could not possibly hold a job dealing with people if understanding conversation was necessary.  He stated that it was embarrassing to meet a person for the first time and have to ask them to repeat their name several times.  He stated that he had no comprehension deficiencies and has a very high IQ and a near photographic memory.  Lastly, the Veteran stated that three years ago, he paid $5,200.00 for a set of hearing aids but simply cannot wear them, even after dozens of adjustments by the seller.  

In a February 2009 statement, R.D.W., the Veteran's son, stated that his father had major difficulties with hearing loss.  He had difficulty hearing conversations if there was any background noise at all and he had tremendous difficulty hearing anything over the phone.  R.D.W. noticed that if he was not right in front of the Veteran, where he can read lips, it was difficult for the Veteran to make out what he was saying.  He especially had difficulty with anything that was high-pitched.  He also had trouble hearing if someone was not directly facing him.  He thinks that his father would have difficulty holding any kind of employment in his present situation.  

In another February 2009 statement, J.W.B., the Veteran's daughter, stated that she saw her father daily and could confirm that he did have a substantial hearing loss.  Unless she was facing him directly and within close range of him, he was non-responsive to her comments or questions.  He obviously could not hear her well enough or make out what she was saying.  She stated that it was especially difficult for him when in a setting of any type of background noise or voices.  He often had to ask someone to repeat their name several times and possibly spell it when meeting someone new.  He stated that she was concerned for his safety in certain situations due to his loss of hearing.  In her opinion, he could not hold a public job that required verbal communication, even one such as Walmart or Mcdonald's.  

In a February 2009 statement, H.W., the Veteran's wife, stated that the Veteran could hear almost nothing of what she says if she is more than a few feet from him or if her back is turned to him or if he is in another room.  He heard almost nothing being said or discussed at the Sunday dinner table.  He had trouble hearing television or radio even though she considers it blasting loud.  She stated that he bought an expensive pair of hearing aids but they help little or none.  He said they merely increased the background noise along with conversation.  She stated that in her opinion, he would be unable to work at any kind of job that required conversation.  She said that the only thing he could work at would be some type of manual labor and at his age, going on 76, it would be very limited.  

In a February 2009 statement, the Veteran explained that he presented a copy of his letter for review by an executive at the deaf oral school in Danville, Kentucky.  She stated that the hearing test conducted by VA was not a true test of the Veteran's ability to hear in his normal day to day environment.  He stated that his three children and wife have stated that it would be impossible for him to hold a job requiring verbal communication with the public or other employees and this would leave essentially nothing for employment.  He stated that he was eligible for free classes at the University of Kentucky under the Donavan Program.  He said that the classes have a monetary value of several thousand dollars per year; however, he could not take the classes because he could not hear the classroom instructor.  

In a May 2010 statement, the Veteran's daughter, S.L.W. stated that the Veteran has trouble hearing and comprehending sounds in daily conversations.  The hearing difficulty can be frustrating for him as it makes communication challenging.  His life work has been that of a property and casualty insurance claim adjuster which, of course, requires the ability to hear clearly when interviewing the insureds, claimants, witnesses, and attorneys.  In her opinion, he would be unable to perform these duties and no one would hire him because of this deficiency.  She stated that she felt the Veteran's hearing loss negatively impacted his quality of life.  

The January 2011 examination report noted that the Veteran was 77 years old and claimed individual unemployability due to his service-connected disabilities.  He was service-connected for impaired hearing and tinnitus.  The most recent audiological examination showed a bilateral, mild to severe, sensorineural hearing loss beginning at 1500 Hertz.  The Veteran did demonstrate significant bilateral hearing loss.  His word recognition scores are considered to be poor and indicated that the Veteran would have difficulty understanding speech in quiet listening environments.  In the presence of background noise, we would expect his ability to understand speech to worsen.  This indicated that the Veteran may have difficulty interacting with the public, talking on the telephone, or working in any type of environment that required good listening ability.  However, it should also be considered that completely deaf individuals work in a number of professions and if she was only able to comment on the Veteran's hearing loss without regard to his age and other impairments, then it was her opinion that his hearing loss was not disabling to the point of being unable to work in all types of physical or sedentary jobs.  Tinnitus is a subjective ringing, hissing, or roaring sound heard in the ears either intermittently or persistently.  It should not create any functional limitations in an occupational environment.  

Based on the foregoing, the Board concludes that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  As noted in the January 2011 VA examination report, the examiner explained that the Veteran's hearing loss was not disabling to the point of being unable to work in all types of physical and sedentary jobs.  The Court has stated that the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Veteran's hearing loss disability might preclude him from working as an insurance adjuster, where he was previously employed and retired in 1999, the evidence does not show that his service-connected disabilities would preclude him from other forms of substantially gainful employment.   In making this determination, the Board has considered the Veteran's statements and the statements of his children and wife with respect to the manifestations of his disabilities and his ability to work.  The Board acknowledges that lay persons are competent to provide testimony as to the visible symptoms and manifestations of a disorder such as hearing loss and tinnitus.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Veteran, his wife, and children are not competent to provide opinions as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The January 2011 VA examination report is the most persuasive evidence of record with respect to this issue.      

In sum, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful employment due to his service-connected disabilities.  Therefore, referral for extraschedular consideration for a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


